DETAILED ACTION
	This Office action is in response to the 10 March 2022 Request for Continued Examination.  Claims 1-20 and 22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 8, and 15 have been amended to sufficiently overcome the rejection of record with respect to the 16 December 2021 Final Office action.  Specifically, independent claims 1, 8, and 15 recite the newly amended limitations:
identifying, by the content management system, within the task, a content item identifier prefix, the content item identifier prefix comprising at least one third non-alphanumeric character not included in the first set of special characters and not included in the second set of special characters;
identifying, by the content management system, at least one character following the content item identifier prefix;
based on the identifying, suggesting, by the content management system, at least one other content item associated with the at least one character;
detecting, by the content management system, a selection of the at least one other content item;
upon detecting the selection, replacing, by the content management system, the content item identifier prefix with a link to the at least one other content item; [and]
associating the at least one other content item with the task;

	or similar.  Such limitations are not disclosed by the cited prior art, and a further search failed to yield any relevant results.
	For example, Kofman (US Publication 2016/0034844) discloses the use of special characters in distinct sets (each individual character may be considered its own set), used in a system to designate tasks and edit content items.  However, Kofman fails to explicitly disclose at least “replacing, by the content management system, the content item identifier prefix with a link to the at least one other content item”.  Similarly, the previously cited prior art fails to disclose such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145